Title: From George Washington to Colonel Theodorick Bland, 31 August 1779
From: Washington, George
To: Bland, Theodorick


        
          Sir
          Head Quarters West-Point 31st Augt 1779.
        
        Congress were pleased to come to a resolution of the 21st instant of which the inclosed is a Copy. You will perceive it is their sense that Major General Phillips should not be indulged with permission to send two officers into Canada as he has requested In obedience to this signify to him that I countermand the dir⟨ecti⟩ons contained in

my letter to you of the 27t⟨h⟩ of July You will give notice to General Phillips that I took that step uninformed that the application was before Congress, and I am sorry to find it does not corrispond with their wishes. I am with great esteem Your most Obedt Servt,
        
          Go: Washington
        
      